Citation Nr: 0118549	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The notice of disagreement was 
received in December 1998, the statement of the case was 
issued in February 1999, and the substantive appeal was 
received in March 1999. 

Although the veteran originally requested a Board hearing, he 
subsequently requested a RO hearing instead.  Such a hearing 
was conducted in April 1999.

The veteran has submitted additional evidence and statements 
in support of his claim and has waived initial RO review and 
consideration of the additional evidence. 


FINDINGS OF FACT

1.  Any heart palpitations or flutters during service and 
within one year of discharge from service were not 
manifestations of cardiovascular disease. 

2.  The veteran's current cardiovascular disease was not 
manifested during service or within one year of discharge 
from service and is not otherwise related to his military 
service. 


CONCLUSION OF LAW

Heart disability was not incurred in or aggravated by the 
veteran's period of active military service, nor may heart 
disability be presumed to have been incurred in or aggravate 
by the veteran's period of active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records, private treatment records, private medical 
statements, and an independent medical opinion.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a heart condition.  The discussions in the rating decision 
and statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Additionally, the 
veteran was afforded a RO hearing.  The Board therefore finds 
that the notice requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.   
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind. 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Certain chronic disabilities, such as 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §  3.303(d).

The veteran contends that he was treated during service for 
complaints of palpitations, fluttering, dizziness, and a 
sensation of fainting.  He has also reported being kicked in 
the face by a prisoner during service.  The veteran contends 
that he was treated in the fall of 1947 for his heart after 
an incident during football practice.  The veteran has 
submitted numerous statements and affidavits in support of 
his contentions.  

A September 1997 statement from Dr. J. A. reflects that he 
recalled the veteran passing out during a vigorous football 
training exercise in 1948.  Dr. J. A. subsequently corrected 
his statement to reflect the year as 1947.  He recalled that 
the veteran was taken to a Dr. M. and found to have an 
irregular heart beat with some flutters.  He also recalled 
that the diagnosis was confirmed by Dr. S. A. and it was 
recommended that the veteran stop playing football because 
other problems were sure to develop which could become more 
serious as the veteran had over-taxed his heart muscle.  Dr. 
J. A. also recalled taking the veteran to a Dr. T., who again 
confirmed the diagnosis and stated that the condition would 
continue to become more severe. He also recalled Dr. T. 
stating that the veteran could suffer from atro-fibrillation 
or worse.

In an August 1997 statement, Dr. J. A. stated that he treated 
the veteran in 1957 for a foot problem and noticed an 
irregularity while taking blood pressure and pulses.  He 
referred the veteran to another physician and further tests 
proved a diagnosis of fibrillating ventricle.  Two lay 
witnesses also submitted affidavits indicating that they were 
present when the veteran was knocked unconscious in a 
football scrimmage.  They also recalled that the veteran was 
told he had an irregular heart beat.  In a November 1997 
statement, Dr. S. A. stated that he treated the veteran in 
September of 1947 for the symptoms and signs of a heart 
disorder with a marked arrhythmia and some degree of 
myocardial ischemia.  He noted that he urged the veteran to 
see a cardiologist for a complete evaluation and therapy.  In 
a subsequent statement, Dr. S. A. noted that he performed 
blood and urine studies as well as an electrocardiogram (EKG) 
when he treated the veteran in 1947.  He stated that his 
conclusion of a heart problem was based on the veteran's 
syncope history and the finding of a very irregular heart 
beat along with the EKG changes suggestive of ischemia.  A 
February 1998 private medical statement from Dr. J. J. states 
that he recalled examining the veteran's heart and finding it 
to be irregular, but he did not recall prescribing any 
medicine for it.  He noted that the veteran's visits occurred 
between 1947 and 1970.  

A November 1997 statement from a treating physician indicates 
that the veteran underwent a myocardial revascularization 
procedure in 1990 and subsequent placement of an ICD device 
for his ischemic cardiomyopathy, both of which were 
necessitated by his preexisting condition of atherosclerosis 
leading to myocardial ischemia.  

Also of record are more recent private and VA treatment 
records.  The private records demonstrate worsening left 
ventricular function upon echocardiographic study in 1996 as 
compared to 1991, angina pectoris, obstructive multivessel 
coronary artery disease, dilated ischemic cardiomyopathy, 
renal insufficiency, prostate carcinoma, symptomatic 
inducible ventricular tachycardia, and status post 
defibrillator placement for ventricular tachycardia.  A March 
1991 clinical record reflects an impression of significant 
stenotic coronary artery disease with tachy ventricular 
arrhythmias.  

VA clinical records dating back to 1977 reflect notations of 
sinus bradycardia with prolonged QT interval.  An August 1979 
VA hospital summary reflects diagnoses of status post 
subendocardial myocardial infarction and status post cardiac 
catheterization.  Diagnoses of febrile illness, probably 
secondary to viral infection, angina and obesity were noted 
in a December 1980 VA hospital summary.  Following VA 
hospitalization in December 1987, diagnoses of coronary 
artery disease, rule out myocardial infarction, and rule out 
ventricular tachycardia were noted.  A diagnosis of unstable 
angina was noted in an April 1990 VA hospital summary, and 
the veteran underwent cardiac catheterization.  The veteran 
also underwent coronary artery bypass grafting times four in 
April 1990.  The hospital summary notes diagnoses of coronary 
artery disease, hypercholesterolemia, and tinea pedis.  A May 
1990 VA hospital summary reflects a diagnosis of near 
syncope.  

The veteran was afforded a VA examination in August 1990, at 
which time it was noted that the veteran's cardiovascular 
history dated back to 1979 when he developed chest pains that 
were diagnosed as being due to angina pectoris.  Following 
cardiac catheterization and nitroglycerin and aspirin 
therapy, the veteran went for years without any symptoms of 
chest pain and did not seek medical evaluation of his heart.  
The veteran reported experiencing chest pain in March or 
April of 1990.  The veteran underwent cardiac catheterization 
and coronary bypass surgery.  It was noted the veteran had 
done well since that time and his only medication was 
aspirin.  Physical examination revealed a slow and regular 
cardiac rhythm with no murmurs and no peripheral edema.

Upon VA examination dated in June 1998, the examiner noted 
the veteran's claims folder had been reviewed prior to the 
examination.  The veteran reported being kicked in the face 
during service by a prisoner resulting in loss of 
consciousness.  He also reported experiencing loss of 
consciousness during service while performing push-ups.  He 
stated that a doctor told him he had an irregular heartbeat 
and he was returned to full duty.  The veteran reported 
experiencing angina up to five times per year, lasting about 
fifteen minutes.  He also reported using nitroglycerin and 
becoming breathless after walking one-half block or one 
flight of stairs.  The veteran reported poor energy, but 
denied any paroxysmal nocturnal dyspnea.  The examiner noted 
that a November 1996 catheterization showed severe native 
three-vessel coronary artery disease.  It was also noted that 
during an October 1996 stress test, the veteran exhibited 
marked exertional dyspnea and had an abnormal drop in blood 
pressure during peak exercise.  The examiner concluded that 
it was at least as likely as not that the loss of 
consciousness experienced in the military and while playing 
football were secondary to head trauma.  He also stated it 
was at least as likely as not that it was not due to 
clinically significant cardiac arrhythmias or preexisting 
heart disease.  

In an August 1998 addendum, the VA examiner stated that the 
data was clearly inadequate to establish or confirm a 
diagnosis of organic heart disease in 1947.  He also opined 
that the absence of any therapy until 1979 was strongly 
suggestive of the absence of structural heart disease.  The 
examiner concluded that it was at least as likely as not that 
the veteran's loss of consciousness in 1947 was secondary to 
head trauma and not organic heart disease; that it was at 
least as likely as not that the head trauma did occur within 
one year of the veteran's release from service, and that if 
any arrhythmia did occur, it was at least as likely as not 
that it was secondary to recent head trauma and not to 
structural heart disease.  He further opined that it was at 
least as likely as not that the veteran did not have organic 
heart disease that required therapy until 1979 and that based 
upon the nature of his current heart problems, it was at 
least as likely as not that his current heart disease was not 
related to his loss of consciousness in 1947.  

In November 1998, a private physician, Dr. T. P., stated that 
he had served as the veteran's cardiologist since 1991.  He 
noted the veteran's cardiac problems began with symptomatic 
heart arrhythmias while in the service and consisted of 
symptomatology of palpitations, dizziness, shortness of 
breath, and frank syncope.  He opined that the arrhythmias 
suffered by the veteran in the 1940's were either atrial 
arrhythmias or ventricular arrhythmias and that lesser 
arrhythmias would not likely have caused such severe 
dizziness or syncope as the veteran experienced.  He noted 
that although documentation of these rhythm abnormalities was 
not routinely possible at that time, these were reasonable 
conclusions based on the symptoms involved with his initial 
cardiac experience.  Dr. T. P. opined that it was possible 
that these arrhythmias were the result of chest trauma 
resulting in cardiac contusion, possible coronary injury, 
cardiac muscle damage, and much later in life a heart attack, 
congestive heart failure, and ventricular tachycardia 
requiring a defibrillator.  He also opined that it was 
possible that the arrhythmias were the result of a prolonged 
QT interval, which often occurred in young individuals 
without structural heart disease and could result in further 
arrhythmias, symptoms of dizziness and syncope at any 
subsequent age, regardless of other cardiac diseases.  The 
physician noted the statement from Dr. S. A. describing some 
degree of heart ischemia in September 1947 and opined that it 
was impossible to ignore the implications of the supporting 
documents submitted by physicians who had attended the 
veteran at that time.  Dr. T. P. further opined that it was 
distinctly possible that the veteran's arrhythmias in the 
1940's were related to his current cardiac diagnoses, 
especially ventricular tachycardia and that the possible 
relationship was plausible enough to form the basis of his 
service-connected disability application.  

In a May 1999 addendum, the VA examiner noted that additional 
evidence had been received subsequent to his August 1998 
examination of the veteran, including a letter from Dr. T. P. 
and records from a private heart group.  The VA examiner 
stated that the new information provided nothing that would 
help establish the onset of the veteran's organic heart 
disease in 1947.  He noted that Dr. T. P.'s opinion was 
thorough but purely speculative and contained no additional 
evidence to support the onset of the veteran's illness in 
1947.  The VA examiner concluded that he was unable to alter 
his original opinion dated in August 1998.

In February 2001, the Board received an independent medical 
opinion from Dr. J. M., Director of the Division of 
Cardiology at a major university.  Dr. J. M. noted the 
veteran was seen during service on sick report on four 
occasions in June 1946, although no actual reports were in 
the file.  He also noted the veteran's spouse testified that 
her husband had suffered many fainting spells during their 49 
to 50 years of marriage.  The physician noted that despite 
these spells and palpitations or heart flutters, the veteran 
apparently did well until 1979 when he sustained an acute 
sub-endocardial myocardial infarction.  He noted that an EKG 
dated in September 1977 was totally normal with sinus 
bradycardia at a rate of 54 beats per minute.  It was noted 
that a July 1998 resting ventriculogram showed an ejection 
fraction of 29 percent with left ventricular enlargement, 
which would certainly be in keeping with the myocardial 
infarction of 1979 and 1991.  Dr. J. M. opined that the 
significance of palpitations or heart flutters that are due 
to premature ventricular contractions is in the presence of 
structural heart disease.  Without structural heart disease, 
premature ventricular contractions may have no clinical 
significance whatsoever and are usually not treated.  He went 
on to state that the etiology of the fainting spells over 
those 22 years was never established, but had no apparent 
significance.  From the myocardial infarction in 1979 all the 
way through the late 1990's, there was clear and solidly 
documented evidence of structural heart disease.  He had 
severe coronary artery disease, ventricular arrhythmias, and 
required bypass surgery, angioplasty, and the implantation of 
an intracardiac defibrillator.  Dr. J. M. opined that based 
on a review of the medical evidence provided, it was unlikely 
that the heart irregularities detected by the private 
physician in 1946 were manifestations of the veteran's 
current cardiovascular disability. 

Following careful consideration of the evidence of record, 
the Board is compelled to conclude that entitlement to 
service connection for a heart disability is not warranted.  
The veteran has presented statements from three treating 
physicians in the 1940's and 1950's.  However, these 
essentially report heart irregularities without persuasively 
showing that such irregularities were manifestations of his 
current heart disease.  The Board notes that neither Dr. J. 
A. nor Dr. S. A. is a cardiologist.  Further, although Dr. J. 
J. stated that he noted heart irregularities, he did not 
recall prescribing any medication for these irregularities.  
Moreover, the Board finds it significant that a 1977 EKG 
study was reported to be normal.  This further supports a 
finding that the heart irregularities noted in the 1940's and 
1950's were not indicative of heart disease.   

In June 1998 and August 1998, a VA examiner opined that if 
arrhythmia did occur in 1947, it was at least as likely as 
not that it was secondary to head trauma and not structural 
heart disease.  He also opined that it was at least as likely 
as not that the loss of consciousness in 1947 was secondary 
to head trauma and not organic heart disease.  Additionally, 
it was at least as likely as not that the veteran did not 
have organic heart disease requiring therapy until 1979 and 
that based on the nature of his current heart problems, it 
was at least as likely as not that the current heart disease 
was not related to loss of consciousness in 1947.

That opinion is entirely consistent with the independent 
medical examiner's opinion, wherein he noted that premature 
ventricular contractions may have no significance in the 
absence of structural heart disease and were usually not 
treated.  He also noted that the veteran had documented 
structural heart disease from 1979 to the late 1990's; 
however a September 1977 EKG was totally normal.  Thus, he 
opined that it was unlikely the heart irregularities detected 
in the 1940's were manifestations of the veteran's current 
cardiovascular disability.  

The Board recognizes that the veteran has denied ever losing 
consciousness; however, the witness statements contradict his 
contentions despite his argument that the term "knocked 
out" was a term of art and did not mean loss of 
consciousness during the 1940's.  The witness statements from 
those present at the football scrimmage incident specifically 
use the terms "passing out" and "knocked unconscious."  

The Board is also cognizant of the November 1998 opinion of 
Dr. T. P., wherein he stated that it was distinctly possible 
that the arrhythmias noted in the 1940's were related to the 
veteran's current cardiac diagnosis.  However, he also stated 
that it was possible that the arrhythmias were the result of 
chest trauma or a prolonged QT interval.  Additionally, Dr. 
T. P. did not address the possibility of loss of 
consciousness due to head trauma as a cause of the veteran's 
heart irregularities in the 1940's.  The witness statements 
indicate that the veteran did incur loss of consciousness at 
the time of his 1947 heart irregularities and the veteran has 
indicated that he was kicked in the face during service.  

After considering the evidence, the Board finds the opinions 
of the VA examiner and the independent medical examiner to be 
more persuasive in that they are more consistent with the 
overall medical evidence.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has found that it is 
appropriate for the Board to consider a physician's opinion 
to be of less weight and credibility when the basis of the 
opinion is shown to be less than complete or contradicted by 
other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993).  Furthermore, medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Along these same lines, the copies of news articles 
submitted by the veteran documenting irregular heart rhythm 
in certain individuals in their teens and 20's is general in 
nature and does not specifically address the underlying 
reason or etiology of the veteran's heart irregularities.  
Such evidence is thereof of diminished probative value.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
heart disability.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

